Case:18-40955-EJC Doc#:26 Filed:10/11/18 Entered:10/11/18 12:28:44                          Page:1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


  IN THE MATTER OF:                                §             CHAPTER 7
                                                   §
  ERNETS MUSON THOMPSON, and                       §              CASE NO.: 18−40955−EJC
  SANDRA MULLIS THOMPSON,                          §
                                                   §
                         DEBTORS.



         I, Tiffany E. Caron, the duly appointed, qualified Trustee herein, applies for an Order of this

Court authorizing the Trustee to employ: BKAssets.com, LLC (" BKAssets "), as an Internet Auctioneer

for sale of the property listed and described below, on an Internet venue selected by BKAssets. The

Internet auctioneer's compensation shall not exceed 10% (ten) percent of the gross sales price. Expenses

are estimated not to exceed $375 for each auction for costs in listing fees, final value fees and shipping

costs.


DESCRIPTION OF PROPERTY TO BE SOLD:

         ESTATE’S INTEREST IN:

         Women’s Diamond Yellow Gold “Jabel” Bracelet;
         Women’s Diamond Bezel Rolex Watch; and
         Women’s Mink Coat (“ Property ”).

    Time and                 The internet venue for the sale is http://www.bkassets.com and the internet
    Place of Sale:           venue chosen by Auctioneer.
                             Sale Period: The actual auction sales will be run on the Internet venue
                             chosen by Auctioneer. The sale period will be 7 or 10 (seven or 10) days.
                             Links will be provided at www.bkassets.com and the internet auction venue
                             determined by, in order for bidders to participate in the internet bidding
                             process.
                             Participation: To participate in the Auction, a party should first go to the
                             www.bkassets.com website to view the asset being held pending a sale date
                             (waiting for the bar date notice contained herein to expire plus
                             approximately five (5) business days). Once the bar date notice has expired
                             plus approximately five (5) business days, the sale will commence on the
Case:18-40955-EJC Doc#:26 Filed:10/11/18 Entered:10/11/18 12:28:44                      Page:2 of 6



                      internet venue. Potential purchasers may obtain the location of the Internet
                      online bidding link through www.bkassets.com. The sale information will
                      also be available on the internet venue in the applicable categories.
   Prospective        The prospective buyer will be the initial bidder at the Auction. The Property
   Buyer:             shall be sold to the person making the highest and best offer.

   Insider Status:    Unknown at this time. The prospective buyer will be the initial bidder at the
                      Auction.
   Property or        Women’s Diamond Yellow Gold “Jabel” Bracelet
   Interest To Be     Women’s Diamond Bezel Rolex Watch
   Sold:              Women’s Mink Coat
   Entities           None known by trustee at this time.
   Known or
   Believed to
   Hold Interests
   in Property To
   Be Sold:
   If the Sale is     The sale is subject to all liens, claims and interests. The Trustee is not aware
   Free and Clear     of any liens or encumbrances against the Property.
   of Liens,
   Claims or
   Interests:
   Terms and          The amount of the initial offer will be determined by the initial bidder at the
   Conditions of      Auction, subject to higher and better offers at the Auction.
   Offer:             Reserve or Minimum Price: The Trustee, using her business judgment, has
                      set a minimum price of $1,000.00 for each item before the Auction can
                      close, reserving the right to re-run the Auction with a lower minimum price
                      if the asset does not sell initially.
                      The property will be sold as is, where is, with no warranties implied or
                      stated, subject to any existing liens and encumbrances known or unknown
                      by the Trustee (see liens and encumbrances for known amounts). Buyer to
                      pay all costs associated with transfer of property.
                      Auctioneer will disclose to all potential bidders on www.bkassets.com and
                      the internet auction venue that the contemplated sale is subject to a
                      Bankruptcy Court Proceeding. The case number and case name will be
                      provided as well as Auctioneer’s name, address, phone information. All
                      sales will be subject to the terms and conditions set forth in this Motion as
                      directed by the Trustee.
                      Closing Procedure: The highest final bid received (assuming the minimum
                      price is met) at the closing of the bidding on the Internet Auction Venue
                      will be considered the final bid accepted by Auctioneer. Auctioneer will
Case:18-40955-EJC Doc#:26 Filed:10/11/18 Entered:10/11/18 12:28:44                       Page:3 of 6



                      proceed to close the sale with the final bidder. The highest bidder will be
                      required to send Auctioneer certified funds. Within twenty-one (21) days of
                      receiving the funds, Auctioneer will provide the highest bidder with the
                      Property, conveying the purchase asset. After closing the sale, Auctioneer
                      will provide a report of sale to the Trustee indicating the results of the sale.
                      The Trustee will file the report of sale with the Court.
                      If the highest bidder does not close the sale, Auctioneer reserves the right to
                      proceed to the next highest bid received and close with that bidder, which
                      will be reflected in the report filed by Auctioneer.
                      Information regarding Internet Auctioneer & Internet Venue Provider: The
                      BKAssets website specializes in the sale of bankruptcy estate assets. The
                      BKAssets website provides an automated auction venue operated by
                      computer under the Trustee's direction. Auctioneer obtains information
                      available regarding the asset, answers inquiries received via the internet,
                      telephone and fax regarding the asset, monitors the sale on the internet
                      auction venue and closing the sale which entails obtaining certified funds
                      from the buyer and providing title (and/or goods) to the eventual buyer.
                      The Auctioneer agrees identify, list, process for auction, clean, photograph,
                      describe and upload to an online auction platform for sale, the items of
                      Property set forth above, and to advise the Trustee with respect to obtaining
                      the highest and best offers available in the present market for said Property.
                      Auctioneer uses an Internet auction venue to obtain bids from the public.
                      The internet auction venue does not handle any funds of the estate and/or
                      assets. The internet auction venue charges an advertising fee to Auctioneer
                      for the listing of the bankruptcy property. This advertising fee is an expense
                      to be reimbursed to Auctioneer along with its 10% commission based upon
                      the highest Internet bid received by the Trustee. Auctioneer will collect a
                      document preparation fee and shipping costs from the buyer to offset the
                      potential expenses paid by the estate to Auctioneer.
   Viewing:           For a period of 21 days after the date of this Notice plus five (5) additional
                      business days, the asset and any available due diligence information will be
                      able to be viewed on www.bkassets.com.
   Subject to         The contemplated sale is subject to higher and better bids at the Auction.
   Higher and         The Property will be offered to the person making the highest bid at the
                      Auction.
   Better Bids:
   Deadline to        Any person opposing the sale shall file a written objection with the Clerk of
   File and Serve     the U.S. Bankruptcy Court, 125 Bull St, Rm 213 P.O. Box 8347 Savannah,
                      GA 31412 and served upon the Trustee’s counsel, Tiffany E. Caron, Trustee
   Objections:        P.O. Box 9056, Savannah, GA 31412. Any such objection must be filed and
                      served within 21 days of the date of this Notice. If a person timely objects
                      in writing and a hearing is requested but has not yet been conducted by the
                      scheduled sale date, bids will still be taken and the sales procedure
                      followed. The closing of the sale will be dependent upon the outcome of the
                      Court hearing on the objection.
Case:18-40955-EJC Doc#:26 Filed:10/11/18 Entered:10/11/18 12:28:44                                 Page:4 of 6




    Compensation:              The Trustee has consulted with and shall seek to employ Auctioneer to
                               assist with the marketing and selling of the Judgment at Auction and
                               Auctioneer has agreed to sell the Property. Auctioneer, upon Court
                               approval, shall receive compensation based on the final sales price of the
                               property in an amount equal to 10% of the final sales price received by the
                               Trustee. Auctioneer may have expenses in relationship to the sale, which
                               are estimated as follows: not to exceed $375 for each auction for costs to
                               obtain copies of any other necessary to complete sale, listing fee, final value
                               fee and shipping costs. Auctioneer is not an insider.
    Appraisals:                The Trustee is not aware of any appraisal of the Property.


        Therefore it is the Trustee's belief that the proposed sale is in the best interest of the estate and the

proposed public auction via the Internet is fair and reasonable and affords the estate the best opportunity

to maximize the value of this type of property, which is generally difficult for a bankruptcy trustee to sell.

        The Trustee further requests the court to cause notice of this sale and application to approve the

Internet sales procedure for the sale of the estate’s interest in the Property, filed herein, to be given to all

creditors and interested parties as soon hereafter as is practical.

        To the best of the Applicant's knowledge, BKAssets has no connections with the debtor, creditors

any other parties in interest, their respective attorneys and accountants, the United States Trustee, and

persons employed in the Office of the United States Trustee, except as set forth in the attached

declaration.


        Respectfully submitted this 11th day of October, 2018.


                                                            /s/ Tiffany E. Caron
                                                            Tiffany E, Caron, Attorney for Trustee

/s/ Tiffany E. Caron
Tiffany E. Caron, Esq.
GA Bar No. 745089
P.O. Box 9056
Savannah, GA 31412
912-234-1215
tiffany.caron@hotmail.com
Case:18-40955-EJC Doc#:26 Filed:10/11/18 Entered:10/11/18 12:28:44                          Page:5 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


     IN THE MATTER OF:                            §              CHAPTER 7
                                                  §
         THOMPSON, Ernest Munson, and             §               CASE NO.: 18−40955−EJC
     THOMPSON, Sandra Mullis                      §
                                                  §
                          DEBTORS.




I, David A. Birdsell, Managing Member of BKAssets.com, LLC, hereby declare as follows:


1.             I am the Managing Member of BKAssets.com, LLC an Internet auction company.

2.             Our office location is at 216 N. Center St. Mesa, AZ 85201.

3.             Except as noted herein, myself or the firm BKAssets.com, LLC has no connection with
               the debtor, creditors, case trustee, or any other parties in interest, their respective
               attorneys and accountants, the United States Trustee, and persons employed in the Office
               of the United States Trustee. Mr. Birdsell does serve on the Panel of Chapter 7 trustees in
               the District of Arizona.

4.             Myself or the firm BKAssets, LLC, neither holds nor represents any interests adverse to
               the debtor or its estate in the matters upon which it is engaged.

5.             I have reviewed the Application for Appointment of Internet Auctioneer as prepared by
               the Trustee, in the above-referenced bankruptcy case, dated 10/11/2018 and agree with
               the representations made therein.

        I, David A. Birdsell, Managing Member of BKAssets.com, LLC, declare under penalty of
perjury that the foregoing is true and correct.

Executed on this   11TH     Day of    October , 2018 by:



____________________
David A. Birdsell, Managing Member
BKAssets.com, LLC
Case:18-40955-EJC Doc#:26 Filed:10/11/18 Entered:10/11/18 12:28:44                 Page:6 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


    IN THE MATTER OF:                         §            CHAPTER 7
                                              §
    ERNETS MUSON THOMPSON, and                §             CASE NO.: 18−40955−EJC
    SANDRA MULLIS THOMPSON,                   §
                                              §
                         DEBTORS.


                                CERTIFICATE OF SERVICE


        This is to certify that I have this date served the foregoing, APPLICATION OF TRUSTEE
TO EMPLOY, through CM/ECF or by depositing same in the United States Mail with sufficient
postage affixed thereon, to those addressed below:

                Mark Bandy                                 Office of the U.S. Trustee
       Law Office of Mark A. Bandy PC                   Johnson Square Business Center
            102 Brandywine Rd                             2 East Bryan Street, Ste. 725
            Savannah, GA 31405                               Savannah, GA 31401



        This the 11th day of October, 2018.

                                                     s/ Tiffany E. Caron ________________
                                                     TIFFANY E. CARON, Trustee




Prepared by:
Tiffany E. Caron, Esq.
Chapter 7 Trustee
P.O. Box 9056
Savannah, Ga 31412
912-234-1215
 
